internal_revenue_service department of the treasury number release date index number attn washington dc person to contact telephone number refer reply to cc te_ge eb hw-plr date date legend fund statute dear this is in reply to your letter dated date requesting rulings on behalf of the fund concerning whether certain disability and survivor benefits received under the statute are excludable from gross_income under sec_104 of the internal_revenue_code the code section of the statute sets forth the disability benefits paid under the fund and states a if the board determines that a member has suffered an on-duty disability the member is entitled to an on-duty disability pension as provided by this section in lieu of any other benefit under this article b if the board determines that a member is not capable of performing the usual and customary duties of the member’s classification or position because of a member’s on-duty disability the member is entitled to receive a monthly disability pension beginning on the effective date of the member’s termination of active_service in an amount equal to the greater of percent of the member’s average monthly salary or the service pension the member would have been entitled to receive under sec_4 of this article based on years of participation as of the effective date of the member’s termination of active_service c if the board determines that a member is not capable of performing plr any substantial_gainful_activity because of the member’s on-duty disability the member is entitled to receive a monthly disability pension beginning on the effective date of the member’s termination of active_service in an amount equal to the greater of percent of the member’s average monthly salary or the service pension the member would have been entitled to receive under sec_4 of this article based on years of participation on the effective date of the member’s termination of active_service d if a full-time active member with at least six years_of_service becomes disabled or dies from heart or lung disease or cancer and the member successfully passed a physical examination before the claimed disability or death or on beginning employment as a firefighter and the examination failed to reveal any evidence of the heart or lung disease or cancer that condition will be presumed to have caused an on-duty disability for purposes of determining eligibility for disability benefits under this section and the amount of the disability benefit is presumed to constitute unless the presumption is rebutted the pension amount that shall be used to determine the death_benefit payable with respect to that member the on-duty disability presumption may be rebuttable only by clear_and_convincing evidence another statutory presumption regarding the cause of illnesses or conditions does not affect any benefit payable under the article e if the board determines that a member is not capable of performing the usual and customary duties of the member’s classification or position because of the member’s off-duty disability the member is entitled to an off-duty disability pension in lieu of any other benefit under this article if the board makes that determination the member is entitled to receive a monthly disability pension beginning on the effective date of the member’s termination of active_service in an amount equal to the greater of percent of the member’s average monthly salary plu sec_2½ percent of the member's average monthly salary for each full year_of_participation in the fund except that the total monthly disability pension under this subdivision may not exceed percent of the member's average monthly salary or the service pension the member would have been entitled to receive under sec_4 this article based on years of participation on the effective date of the member's plr termination of active_service section of the statute sets forth the death_benefits paid under the fund as follows a if a member dies who is eligible to receive service pension under sec_4 of this article a disability pension under section of this article or a deferred pension under section a of this article or who is receiving those benefits the member’s eligible survivors are entitled to death_benefits as follows if the member is survived by both an eligible spouse and one or more eligible children the eligible spouse is entitled to receive a monthly death_benefit equal to one-half of the amount the member would have been entitled to receive and the surviving eligible children are entitled to receive a monthly death_benefit equal to the remainder of the amount the member would have been entitled to receive divided equally among the eligible children if the member is not survived by an eligible_child or if at any time after the death of the member an eligible_child is not entitled to a benefit the monthly death_benefit to be paid the eligible spouse is equal to the full amount the member would have been entitled to receive if the member is not survived by an eligible spouse or if the member’s eligible spouse dies after being entitled to a death_benefit under this section the surviving eligible children are entitled to receive a monthly death_benefit equal to the full monthly pension benefit the member would have been entitled to receive divided equally among the member’s eligible children then living and if the member is not survived by an eligible spouse or an eligible_child a monthly death_benefit equal to the full monthly pension benefit the member would have been entitled to receive shall be divided among the eligible parents of the deceased member c notwithstanding any other provision of this section if a member dies in the course of the performance of the member’s duties as a firefighter or suffers an on-duty disability and dies as a result of the bodily injuries that caused the on-duty disability death_benefits based on the member’s service shall be computed on the basis of a benefit equal to percent plr of the deceased member’s average monthly salary the statute also contains a deferred retirement arrangement which is available for up to a 10-year period to members who have completed at least years of participation service and who decide to continue active employment as firefighters sec_5 of the statute sets forth the provisions of the statute applicable to the deferred retirement arrangement and provides as follows l except as otherwise provided by this subsection a member who participates in deferred retirement arrangement is ineligible for disability benefits described by section of this article and the member’s survivors are ineligible to receive enhanced death_benefits described by section c of this article a participant who is determined under section c of this article to be incapable of performing any substantial gainful employment because of an on-duty disability may retroactively revoke the member’s election if the revocation occurs before the member receives a distribution from the member’s account or retirement benefits if a participant dies in the course of the performance of the member’s duty or dies as a result of an on-duty disability described by section c of this article the participant’s eligible survivors under section of this article and the member’s eligible beneficiaries under subsection j of this section may by unanimous agreement retroactively revoke the member’s election if the revocation occurs before receipt of a distribution from the member’s account service pension benefits under sec_4 of this article or death_benefits under section of this article for purposes of this subsection an on-duty disability must have occurred after the effective date of a member’s election to participate in the deferred retirement arrangement if a election revocation is made as prescribed by this subsection the member’s account is not distributed and the member or the member’s beneficiary as applicable is entitled to benefits under this article as if a election had not been made the statute contains provisions for cost-of-living adjustments applicable to pension benefits including disability and or death_benefits paid to former members and or their eligible survivors sec_4 the total monthly benefit payable to a retired or disabled member other than a deferred retiree or active member who has elected the deferred retirement arrangement under sec_5 of the statute or each eligible survivor of a deceased member shall be increased by dollar_figure beginning with the monthly payment made for date that additional benefit may not be increased under sec_11 of the statute plr sec_11 the benefits including survivor benefits payable based on the service of a member who completed or more years of participation is or would have been at least years old or received or is receiving an on-duty disability pension under section c of the statute shall be increased by three percent in october of each year and if the benefit had not previously been subject_to that adjustment in the month of the member’ sec_50th birthday the statute also contains a contingent annual_benefit adjustment that may be paid to or with respect to a member who is eligible for disability and or death_benefits under the fund if certain actuarial requirements are met sec 10a a the board shall pay supplemental benefits under this section to retired members not including deferred retirees and to eligible survivors not including eligible survivors of deferred retirees if the requirements of subsection b of this section are met the board shall pay the supplemental benefits in january following a fiscal_year of the fund in which the requirements of subsection b of this section are met k the amount of payments under this section will be paid to the eligible survivors in the same manner as payments under section a and b of the the statute are made the statute contains a provision that allows for a supplemental lump sum benefit payable to all members sec 10b a the board shall pay the following people a dollar_figure lump-sum payment from the fund in addition to any other_benefits as soon as administratively practicable after the date of the person’s retirement if the person’s retirement occurs or occurred after date each member who retires or retired after completing years_of_service and is eligible to receive service pension benefits under sec_4 of the statute and each member who retires or retired and is eligible to receive disability benefits under section of the statute b the board shall pay a dollar_figure lump-sum payment from the fund in addition to any other_benefits to an eligible survivor of a member whose death occurs or occurred after date who had not terminated active_service and plr who was ineligible to receive service pension benefits under sec_4 of the statute or disability benefits under section of the statute sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of deceased employees sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts in revrul_80_44 1980_1_cb_34 a statute provided for an allowance for work-related disabilities of the greater of percent of the individual’s average final compensation or the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income revrul_85_105 1985_2_cb_53 considered whether amounts received by a disabled firefighter under a state statute that created a rebuttable_presumption that the disability was service-connected were excludable from gross_income under sec_104 of the code the revenue_ruling stated that a rebuttable_presumption did not eliminate the necessity of demonstrating that the disability was work-related but merely shifted the burden_of_proof concerning the cause of disability to the pension board which was required to make a finding based on medical evidence as to whether the disability was service connected the revenue_ruling concluded that the statute which authorized benefits to a class restricted to employees with service-incurred disabilities plr was a statute in the nature of a workmen’s compensation act sec_3402 of the code provides for the collection of income_tax at the source of the income except as otherwise provided every employer making payment of wages must deduct and withhold income_tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury upon such wages based on the information submitted representations made and authorities cited we conclude as follows sections b and c of the statute limit benefits to a class of employees with service-incurred injuries or disease accordingly sections b and c of the statute are statutes in the nature of a workmen’s compensation act the minimum benefits payable under sections b and c percent and percent of the member's average monthly salary respectively are not determined by reference to the member's age length of service or prior contributions accordingly monthly benefits payable under sections b and c are excludable under sec_104 of the code to the extent they do not exceed percent and percent of the member's average monthly salary respectively any amounts in excess of these minimum benefits are determined by reference to the member's age length of service or prior contributions and are not excludable under sec_104 section d of the statute provides a rebuttable_presumption of work-relatedness with respect to certain illnesses because the presumption is rebuttable benefits received under section d of the statute are excludable from gross_income under sec_104 of the code to the same extent the benefits are excludable under sections b and c revrul_85_105 prior to an amendment to the statute that was effective in some members' benefits were not excludable under sec_104 of the code because they were subject_to an irrebuttable presumption of work- relatedness see 804_f2d_553 9th cir affg 82_tc_630 as amended the presumption may be rebutted by clear_and_convincing evidence it is represented that the board administering the fund will review all benefit payments based on the previously irrebuttable presumption to determine whether the member's injury or sickness is work-related under the statute as amended accordingly benefits that are received under the statute for periods that postdate such review and are determined to be on account of an injury or sickness that is work- related will be excludable from the recipient's gross_income under sec_104 to the extent that they are not determined by reference to the member's age length of service or prior contribution section e of the statute provides a disability benefit to members who incur off-duty disabilities the benefits under this section are not provided to a class of members with service-connected injuries or sickness accordingly section e of the statute does not constitute a statute in the nature of a workmen's_compensation_act and benefits payable under section e of the statute are not excludable from the members' gross incomes under sec_104 of the code plr section a of the statute provides benefit payments to eligible survivors of a deceased member which are directly attributable to the deceased member’s benefits to the extent a deceased member was eligible to receive an excludable benefit under section of the statute the benefit under section a is a continuation of the section benefit accordingly payments under section a of the statute to survivors of members who were eligible for excludable benefits under section of the statute at the time of their death are also excludable from the gross_income of the survivor under sec_104 of the code in the same proportions as the deceased member would have been permitted to exclude the section benefits amounts received under section c of the statute by the survivors are limited to survivors of members who die in the line of duty benefits paid under section c of the statute are paid under a statute in the nature of a workmen’s compensation act not determined by reference to the member’s age length of service or prior contributions and excludable from the gross_income of the eligible survivors or beneficiaries under sec_104 of the code sec_5 of the statute provides that in the event of a work-related disability or death a deferred retirement arrangement participant or his or her survivors may revoke the election in favor of disability benefits under section c or death_benefits under section c of the statute benefits payable after revocation of the election under sections c or c of the statue will be excludable under sec_104 of the code to the same extent they would have been excludable if no election had been made sec_4 and c of the statute provide for a cost-of-living adjustment to benefits payable under the statute any cost-of-living adjustments under sec_4 or c attributable to benefits that are excludable under sec_104 of the code are excludable in the same proportions as the benefit to which they relate section 10a a of the statute provides for a contingent annual supplemental benefit to members and eligible survivors receiving benefits under the statute any supplemental benefit paid to a member or survivor who is receiving benefits that are excludable under sec_104 of the code will also be excludable in the same proportion supplemental payments under sections 10b a and 10b b of the statute are not limited to a class of members with service-connected injuries or sickness accordingly supplemental payments pursuant to sections 10b a and 10b b of the statute are not statutes in the nature of a workmen’s compensation act and benefits are not excludable from gross incomes under sec_104 of the code solely by virtue of being paid under these provisions however section 10b a provides an additional benefit to members who are eligible to receive disability benefits under section to the extent that an individual receiving benefits under section becomes eligible for a benefit under section 10b a that benefit is an extension of the member’ sec_104 excludable benefit and is therefore excludable in the same proportion as the a benefit to the extent that benefits received under the statute are not subject_to income_tax plr under sec_104 of the code they are not subject_to_withholding of income under sec_3402 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely felix j zech assistant chief health wealth branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes
